—Appeal from a dispositional order, Family Court, New York County (Rhoda Cohen, J.), entered on or about October 23, 1996, which, upon a prior finding of neglect made against respondent on consent, inter alia, directed, also on consent, that custody of Joseph J. be returned to respondent mother under agency supervision for one year, and that Carmella J. be discharged to her father, also under agency supervision for one year, unanimously dismissed, without costs.
The underlying neglect finding respondent would now challenge is not reviewable on appeal because it was premised on respondent’s admission of neglect and thereby made in an order entered on consent of the parties (see, Matter of Lockett S. v Onya S., 247 AD2d 622). The proper means of seeking vacatur or withdrawal of an admission such as respondent’s, arguably received by the court in contravention of the statutorily prescribed procedure (see, Family Ct Act § 1051 [f|), is to move for such relief in Family Court (see, Matter of Andresha G., 251 AD2d 1005). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.